COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Humphreys and Senior Judge Overton


KAREN ATKINS
                                            MEMORANDUM OPINION *
v.   Record Nos. 3398—02-2 and                  PER CURIAM
                 3399-02-2                     MAY 27, 2003

RICHMOND DEPARTMENT OF
 SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                     Randall G. Johnson, Judge

           (Richard G. White, Jr., on briefs), for
           appellant.

           (Shunda T. Giles; Richmond City Attorney's
           Office, on briefs) for appellee.


     Karen Atkins appeals decisions terminating her parental

rights to her daughters pursuant to Code § 16.1-283(C).     On

appeal, appellant contends the evidence was insufficient to

support the termination.   We disagree, and summarily affirm the

decisions of the trial court.    See Rule 5A:27.

                              BACKGROUND

     We view the evidence in the light most favorable to the

prevailing party below and grant to it all reasonable inferences

fairly deducible therefrom.     See Logan v. Fairfax County Dep't

of Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991).


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
So viewed, the evidence established the children were born

August 30, 1995, and February 15, 2000, and lived with Atkins

and her husband, Timothy Atkins.    On November 3, 2000, the

younger child was admitted to the hospital for injuries she

sustained while in the care of Atkins and her husband.    Laurie

Coleman, a Child Protective Services employee, investigated the

incident.    Her investigation revealed that the child sustained

her injuries while with her caretakers, that they were not

accidental, and could not have been caused from falling from her

crib as alleged by Atkins and her husband.    Coleman met with

Atkins to discuss a plan to keep both children safe while in her

care.    Atkins refused to provide Coleman with any information

regarding her husband.    The Richmond Department of Social

Services removed the child from Atkins's home and placed her in

foster care.

        On December 18, 2000, the Department received a complaint

alleging the older child was being abused and neglected by

Atkins and her husband.    Atkins reported she and her husband

were arguing while her husband was driving.    He removed his

hands from the steering wheel and began hitting Atkins.    The car

collided with other vehicles.    The Department sought the child's

removal from Atkins's home.    On December 29, 2000, the juvenile

court denied the Department's request for emergency removal and

the child was returned to mother with a protective order

directing that Atkins's husband have no contact with the child.

                                 - 2 -
     Atkins later allowed her husband to return to their home

and sent the child to live with her husband's mother.   In

February 2001, fire destroyed Atkins's residence.   Atkins said

her husband smashed items in the house with a sledgehammer after

an argument and then burned the residence.   Atkins's husband

blamed her for the fire.   He moved in with his mother, where he

had contact with the older child.   The Department removed the

child on March 2, 2001, citing the violation of the protective

order and Atkins's neglect.   The Department could not determine

Atkins's whereabouts at the time of the removal.

     On March 5, 2001, Coleman met with Atkins to discuss

efforts she needed to make to regain custody of her two

children.   Coleman advised Atkins to secure adequate housing,

attend parenting classes, and maintain contact with the foster

care worker.   Atkins was ordered to obtain a substance abuse

assessment, to follow all treatment recommendations, and to

cooperate with domestic violence counseling.

     The juvenile court disapproved the initial foster care plan

with the goal of returning home.    The Department submitted a new

plan with the goal of adoption.    From November 2000 through

January 2002, Atkins failed to attend parenting classes, to have

a psychological evaluation, to obtain substance abuse

assessment, and to attend the domestic violence program.     She

continued to have contact with her husband, and lost custody of

her newborn baby because of continued domestic violence from her

                               - 3 -
husband.    Atkins maintained monthly visitation with the

children.   Atkins failed, however, to maintain stable

employment.

     On January 29, 2002, following a court hearing, Kimberly

McClintic, the foster care social worker to whom the case had

been reassigned, met with Atkins.   McClintic informed Atkins she

needed to attend parenting classes and domestic violence

classes, have a substance abuse evaluation, and secure stable

housing and employment in order to regain custody of her

children.   Although Atkins attended only six parenting classes,

she completed the substance abuse evaluation and mental health

assessment.   Atkins never complied with the domestic violence

program as ordered by the court, repeatedly refused housing

referrals, and failed to secure stable, consistent housing or

provide verification of the housing she claimed she had.    For

three months during the summer of 2002, Atkins failed to

maintain contact with the Department.    She admitted past drug

use and involvement in large scale cocaine distribution.

                              Analysis

     The statute permits termination of parental rights if the

trial judge finds by clear and convincing evidence, (i) that the

termination is in the best interests of the child, (ii) that

"reasonable and appropriate" services have been offered to help

the parent "substantially remedy the conditions which led to or

required continuation of the child's foster care placement," and

                                - 4 -
(iii) that, despite those services, the parent has failed,

"without good cause," to remedy those conditions "within a

reasonable amount of time not to exceed twelve months from the

date the child was placed in foster care."   Code

§ 16.1-283(C)(2).   We are mindful of the principle that "[t]he

termination of residual parental rights is a grave, drastic and

irreversible action," Helen W. v. Fairfax County Dep't of Human

Dev., 12 Va. App. 877, 883, 407 S.E.2d 25, 28-29 (1991), but on

review of a termination order we "'presume[] [the trial judge

has] thoroughly weighed all the evidence [and] considered the

statutory requirements,'" Logan v. Fairfax County Dep't of Human

Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991) (quoting

Farley v. Farley, 9 Va. App. 326, 329, 387 S.E.2d 794, 796

(1990)).   The judge is not required to state his or her findings

of fact and conclusions of law with specificity as long as the

record contains evidence to support the decision.

     The evidence we have recited was sufficient to prove, by

clear and convincing evidence, both (1) that the Department made

"reasonable and appropriate efforts" to help Atkins remedy the

conditions "which led to or required continuation of the child's

foster care placement" and (2) that Atkins, without good cause,

failed "to substantially remedy" those conditions within a

reasonable period of time.   In reaching this conclusion, the

judge was required by Code § 16.1-283(C)(2) to "take into



                               - 5 -
consideration the prior efforts of such agencies to rehabilitate

the parent."

                          Remedial Efforts

     In her briefs, Atkins asserts she largely complied with the

Department's requirements for remedying the conditions which led

to foster care.   The evidence established, however, that she

repeatedly failed to attend parenting classes, to complete a

domestic violence program, to obtain stable housing and

employment, and to submit to a substance abuse and mental health

assessment.    The evidence proved Atkins continued to have

substantial contact with her abusive husband and failed to

protect the child by violating the court order prohibiting all

contact with him.

                Evidence of Neglect of Other Children

     Atkins also argues the trial judge impermissibly considered

evidence pertaining to the removal of her newborn son after the

daughters were placed in foster care.

     "The admissibility of evidence is within the broad

discretion of the trial court, and a ruling will not be

disturbed on appeal in the absence of an abuse of discretion."

Blain v. Commonwealth, 7 Va. App. 10, 16, 371 S.E.2d 838, 842

(1988).   As we held in Logan, evidence of Atkins's

           neglect of her other children demonstrates
           she has a pattern of neglect, which is of
           definite probative value when coupled with
           her unwillingness to correct her
           deficiencies in her care of [her daughters].

                                - 6 -
          Mindful of the court's primary goal of
          ensuring [the children's] best interest, we
          cannot say the court abused its discretion
          by considering evidence of [mother's]
          neglect of her other children.

13 Va. App. at 132-33, 409 S.E.2d at 465.

                             Relatives

     Finally, Atkins contends the Department failed to produce

sufficient evidence that there were no relatives willing and

suitable to take custody of the children as required under Code

§ 16.1-283(A).   "No ruling of the trial court . . . will be

considered as a basis for reversal unless the objection was

stated together with the grounds therefor at the time of the

ruling, except for good cause shown or to enable the Court of

Appeals to attain the ends of justice."   Rule 5A:18.   Atkins did

not present this argument to the trial court.   Accordingly, Rule

5A:18 bars our consideration of this question on appeal.

Moreover, the record does not reflect any reason to invoke the

good cause or ends of justice exceptions to Rule 5A:18

     For these reasons, we summarily affirm the decisions of the

trial court.   See Rule 5A:27.

                                                           Affirmed.




                                 - 7 -